PER CURIAM.
Harrison Foster Campbell appeals an order of the Benefits Review Board affirming an administrative law judge’s decision denying Campbell benefits under the Black Lung Benefits Act, 30 U.S.C. §§ 901-45. For the following reasons, Campbell’s case is REMANDED for further consideration.
Campbell was born in 1944, and began working in coal mining at an early age. In 1991, he stopped working because of respiratory difficulties. In 1994, he filed this, his third claim for black lung benefits. After a hearing, the administrative law judge issued a decision denying benefits because it found that Campbell was not totally disabled. The Benefits Review Board affirmed the administrative law judge’s decision.
On appeal, Campbell argues that his treating physician’s opinion, that Campbell is totally disabled, was entitled to greater weight than the contrary opinions of two other doctors.
To recover under the Act, a black lung benefits claimant must prove that he has pneumoconiosis, that it arose out of his coal mine employment, and that he is totally disabled. Each element must be established by a preponderance of the evidence, unless the claimant is aided by a presump*466tion. Adams v. Director, OWCP, 886 F.2d 818, 820 (6th Cir.1989). Here, the Department of Labor conceded the existence of pneumoconiosis and Campbell was entitled to a rebuttable presumption that the disease arose out of his coal mine employment because he worked in coal mines for more than ten years. See 20 C.F.R. § 718.203. Therefore, the administrative law judge analyzed the medical evidence solely on the issue of total disability under 20 C.F.R. § 718.204(c).
The black lung benefits regulations, however, provide for an irrebuttable presumption of total disability when the claimant establishes complicated pneumoconiosis. 20 C.F.R. § 718.204(b). Because the Department of Labor conceded the existence of pneumoconiosis, the administrative law judge did not address the X-ray evidence. Accordingly, the administrative law judge did not note that Dr. Wiot, a Board-certified radiologist and B-reader especially trained to interpret X-rays for pneumoconiosis, reported that four X-rays of Campbell’s lungs demonstrated complicated pneumoconiosis.
Dr. Wiot’s report appears to establish the existence of complicated pneumoconiosis; therefore, Campbell may not have been required to prove his total disability. Because the administrative law judge did not address the evidence on this issue, Campbell’s petition for review is granted and this case is REMANDED for further consideration.